Citation Nr: 1616392	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an evaluation in excess of 100 percent for Wolff-Parkinson White syndrome.

3.  Entitlement to service connection for papillary transitional cell carcinoma of the bladder, to include as secondary to service-connected hypertension and Wolff-Parkinson White syndrome.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension and Wolff-Parkinson White syndrome.

5.  Entitlement to service connection gastroesophageal reflux disease (GERD), to include as secondary to service-connected hypertension and Wolff-Parkinson White syndrome.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypertension and Wolff-Parkinson White syndrome.

7.  Entitlement to service connection for low testerone, to include as secondary to service-connected hypertension and Wolff-Parkinson White syndrome.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2006 and September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

In October 2015, the Veteran indicated he wished to withdraw his appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the above appeals have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In this case, in an October 2015 statement, the Veteran clearly stated he wished to withdraw his appeals.

As the Veteran has withdrawn his appeals, there remains no allegation of error, fact, or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed without prejudice.


ORDER

The appeal for entitlement to increased evaluations for hypertension and Wolff-Parkinson White syndrome; entitlement to service connection for papillary transitional cell carcinoma of the bladder, sleep apnea, GERD, diabetes mellitus, type II, low testerone, and high cholesterol; and entitlement to a TDIU, is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


